DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 9, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The prior art references cited in said information disclosure statement were first cited in an Official action by the Chinese Patent Office issued November 3, 2020.  Said information disclosure statement was filed more than three (3) months after the date of said Official action by the Chinese Patent Office.  For this reason, Applicant cannot rely on the certification statement under 37 CFR. 1.97(e)(1).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0130418 A1 to Bao et al. (hereinafter “Bao”) in view of United States Patent No. 2013/0168159 Al to Eyre (hereinafter “Eyre”) and United States Pre-Grant Patent Application Publication No. 2012/0055716 Al to Martensson et al. (hereinafter “Martensson”).

Referring to Applicant’s independent claim 1, Bao teaches a method for making a polycrystalline diamond construction (See Abstract of Bao) comprising: subjecting diamond grains to a high pressure/high temperature condition in the presence of a catalyst material to form a polycrystalline diamond material comprising a matrix phase of bonded together diamond grains and interstitial regions disposed between the diamond grains including the catalyst material (pars. [0009], [0051], [0053], [0063] of Bao); and attaching a substrate to the diamond body with a layer of eruption minimization material having a thickness from about 1 μm to about 2,000 μm or less than 1,000 μm on an attachment interface surface of the substrate (pars. [0043], [0047] of Bao).
Bao does not teach explicitly the step of “treating the polycrystalline diamond material to remove the catalyst material therefrom to form a diamond body that is substantially free of the catalyst material” according to Applicant’s claim language.
However, Eyre teaches a method of forming a cutting element may include placing a plurality of diamond particles adjacent to a substrate in a reaction cell; and subjecting the plurality of diamond particles to high pressure high temperature conditions to form a polycrystalline diamond body (See Abstract of Eyre).  In at least one embodiment, Eyre teaches the PCD material may be formed from a carbonate solvent catalyst, such as magnesium 
Although Bao as modified by Eyre teaches the transition layer has a thickness from about 1 μm to about 2,000 μm or less than 1,000 μm (pars. [0043], [0047] of Bao), Bao as modified by Eyre does not teach specifically any examples of the lower limit of said range that corresponds to Applicant’s claimed range of “from about 2 μm to 8 μm” according to Applicant’s claim language.
However, Martensson teaches a sintered cutting element including a superabrasive layer supported on a substrate (See Abstract of Martensson).  In at least one embodiment, Martensson teaches an embodiment of an intermediate assembly to be sintered by HPHT process (par. [0065]; FIGS. 6 and 7 of Martensson).  Martensson teaches the intermediate assembly includes a barrier layer placed between a substrate and a superabrasive green body of FIG. 3 (par. [0065] of Martensson).  Martensson teaches the barrier layer provides a barrier against binder phase from the substrate from sweeping into the superabrasive green body during the HPHT sintering process (par. [0065] of Martensson).  Martensson teaches exemplary materials used to form the barrier layer includes TiN and ZrN (par. [0069] of Martensson).  Martensson teaches the barrier layer will have a thickness sufficient to reduce or prevent binder phase or material in the substrate from sweeping through the barrier layer (par. [0069] of Martensson).  Martensson teaches the thickness of the barrier layer is from about 3 to about 20 micrometers (par. [0069] of Martensson).  There is a reasonable expectation the infiltration layer of Bao can exhibit and MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 2, Bao as modified by Eyre and Martensson teaches the eruption minimization material comprises a composition including at least one nitride of an element from Group 4-6 of the Periodic Table of the Elements (pars. [0043], [0055] of Bao).

Referring to Applicant’s claim 3, Bao as modified by Eyre and Martensson teaches the eruption minimization material is disposed on the attachment interface surface of the substrate (pars. [0040], [0043], [0046] of Bao).

Referring to Applicant’s claim 4, Bao as modified by Eyre and Martensson teaches the eruption minimization material is disposed on at least one attachment interface surface by chemical vapor deposition or physical vapor deposition (par. [0043] of Bao).

Referring to Applicant’s claim 5, Bao as modified by Eyre and Martensson teaches the thickness of the eruption minimization material disposed on at least one attachment interface surface is from about 3 to about 20 micrometers (par. [0069] of Martensson).  The thickness range taught by Bao as modified by Eyre and Martensson renders obvious Applicant’s claimed thickness range.  The thickness range taught by Bao as modified by Eyre and Martensson overlaps Applicant’s claimed thickness of from “about 2 μm to 4 μm”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 6, Bao as modified by Eyre and Martensson teaches the polycrystalline diamond material is formed unattached to a substrate (pars. [0041], [0046], [0051] of Bao).

Referring to Applicant’s claim 7, Bao as modified by Eyre and Martensson teaches the attaching comprises an infiltration process (par. [0068] of Bao).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0130418 A1 to Bao et al. (hereinafter “Bao”) in view of United States Pre-Grant Patent Application Publication No. 2012/0055716 Al to Martensson et al. (hereinafter “Martensson”).

Referring to Applicant’s independent claim 8, Bao teaches a polycrystalline diamond construction (See Abstract) comprising: a substrate (par. [0042] of Bao); a thermally stable diamond body with a substantially uniform microstructure (pars. [0025], [0034], [0057-58], [0060], [0064]; FIG. 7 of Bao) comprising: a plurality of bonded together diamond grains (pars. [0025], [0057-58] of Bao); and a plurality of interstitial regions disposed among the bonded together diamond grains (pars. [0025], [0057-58] of Bao), wherein the thermally stable diamond body is substantially free of precipitated substrate material (pars. [0025], [0057-58] of Bao), and wherein at least some of the interstitial regions near an attachment interface with the substrate possess an infiltrant from the substrate that is not the catalyst material used to form the diamond body and an eruption minimization material (pars. [0025], [0061]; the transition metal, e.g., iron or nickel, in attaching the polycrystalline diamond body to a substrate of Bao is equivalent to Applicant’s claim term “an infiltrant”; the carbonate infiltrant material of Bao is equivalent to Applicant’s claim term “an eruption minimization material”; the transition metal catalyst, e.g., cobalt, in fabricating the polycrystalline diamond body of Bao is equivalent to Applicant’s claim term “the catalyst material”); and a layer of eruption minimization material (pars. [0026-27], [0032]; the carbonate infiltration layer containing the carbonate infiltrant material of Bao is equivalent to Applicant’s claim term “a layer of eruption minimization material”) having a 
Although Bao teaches the carbonate infiltration layer has a thickness of less than 1,000 μm (par. [0047] of Bao), Bao does not teach specifically any examples of the lower limit of said range that corresponds to Applicant’s claimed range of “from about 2 μm to 8 μm” according to Applicant’s claim language.
However, Martensson teaches a sintered cutting element including a superabrasive layer supported on a substrate (See Abstract of Martensson).  In at least one embodiment, Martensson teaches an embodiment of an intermediate assembly to be sintered by HPHT process (par. [0065]; FIGS. 6 and 7 of Martensson).  Martensson teaches the intermediate assembly includes a barrier layer placed between a substrate and a superabrasive green body of FIG. 3 (par. [0065] of Martensson).  Martensson teaches the barrier layer provides a barrier against binder phase from the substrate from sweeping into the superabrasive green body during the HPHT sintering process (par. [0065] of Martensson).  Martensson teaches exemplary materials used to form the barrier layer includes TiN and ZrN (par. [0069] of Martensson).  Martensson teaches the barrier layer will have a thickness sufficient to reduce or prevent binder phase or material in the substrate from sweeping through the barrier layer (par. [0069] of Martensson).  Martensson teaches the thickness of the barrier layer is from about 3 to about 20 micrometers (par. [0069] of Martensson).  There is a reasonable expectation the infiltration layer of Bao can exhibit and possess the barrier layer thickness taught by Martensson.  As Martensson teaches the barrier layer will have a thickness sufficient to reduce or prevent binder phase or material in the substrate from sweeping through the barrier layer (par. [0069] of Martensson), Bao teaches the transition layer serves to block cobalt infiltration from the substrate to the polycrystalline MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 9, Bao as modified by Martensson teaches the eruption minimization material comprises a composition including at least one nitride of an element from Group 4-6 of the Periodic Table of the Elements (par. [0043] of Bao).

Referring to Applicant’s claim 10, Bao as modified by Martensson teaches the thickness of the eruption minimization material is from about 3 to about 20 micrometers (par. [0069] of Martensson).  The thickness range taught by Bao as modified by Martensson renders obvious Applicant’s claimed thickness range.  The thickness range taught by Bao as modified by Martensson overlaps Applicant’s claimed thickness of from “about 2 μm to 4 μm”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s independent claim 11, Bao teaches a method for making a thermally stable polycrystalline diamond construction (See Abstract of Bao) comprising: disposing a layer of eruption minimization having a thickness from about 1 μm to about 2,000 μm or less than 1,000 μm material on an attachment interface surface of a substrate (pars. [0034], [0041], [0043], [0047], [0055] of Bao); aligning the attachment interface surface of the substrate to be adjacent to the attachment interface surface with the eruption minimization material disposed thereon (pars. [0055], [0057]; Bao teaches the PCD material may be sintered to a carbide substrate by placing the PCD material and substrate within a sintering container and subjecting the assembly to a single HPHT sintering process; the placement of the materials on top of each other within the sintering container meets the broadest reasonable interpretation of Applicant’s claim term “aligning”); and attaching the substrate to the thermally stable diamond body with a high temperature high pressure treatment (par. [0055] of Bao). Bao teaches the thickness of the eruption minimization material is from about 1 μm to about 2,000 μm or less than 1,000 μm (pars. [0043], [0047] of Bao).  The thickness range taught by Bao renders obvious Applicant’s claimed thickness range.  The thickness taught by Bao renders obvious Applicant’s claimed thickness of from “about 2 μm to 4 μm”.  MPEP 2144.05 [R-08.2017] (I)
Although Bao teaches the transition layer has a thickness from about 1 μm to about 2,000 μm or less than 1,000 μm (pars. [0043], [0047] of Bao), Bao does not teach specifically any examples of the lower limit of said range that corresponds to Applicant’s claimed range of “from about 2 μm to 8 μm” according to Applicant’s claim language.
However, Martensson teaches a sintered cutting element including a superabrasive layer supported on a substrate (See Abstract of Martensson).  In at least one embodiment, Martensson MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 12, Bao as modified by Martensson teaches the eruption minimization material comprises a composition including at least one nitride of an element from Group 4-6 of the Periodic Table of the Elements (pars. [0043], [0055] of Bao).

Referring to Applicant’s claim 13, Bao as modified by Martensson teaches the eruption minimization material is disposed on the attachment interface surface of the substrate (pars. [0040], [0043], [0046] of Bao).

Referring to Applicant’s claim 14, Bao as modified by Martensson teaches the eruption minimization material is disposed on at least one attachment interface surface by chemical vapor deposition or physical vapor deposition (par. [0043] of Bao).

Referring to Applicant’s claim 15, Bao as modified by Martensson teaches the thickness of the eruption minimization material disposed on at least one attachment interface surface is from about 3 to about 20 micrometers (par. [0069] of Martensson).  The thickness range taught by Bao as modified by Martensson renders obvious Applicant’s claimed thickness range.  The thickness range taught by Bao as modified by Martensson overlaps Applicant’s claimed thickness of from “about 2 μm to 4 μm”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 16, Bao as modified by Martensson teaches the attaching comprises an infiltration process (par. [0068] of Bao). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0130418 A1 to Bao et al. (hereinafter “Bao”) in view of United States Pre-Grant Patent Application Publication No. 2012/0055716 Al to Martensson et al. (hereinafter “Martensson”) as applied to claim 8 above, and further in view of United States Patent No. 2013/0168159 Al to Eyre (hereinafter “Eyre”).

	Referring to Applicant’s claim 17, Bao as modified by Martensson does not teach explicitly “the interstitial regions not possessing the infiltrant are substantially empty” according to Applicant’s claim language.
However, Eyre teaches a method of forming a cutting element may include placing a plurality of diamond particles adjacent to a substrate in a reaction cell; and subjecting the plurality of diamond particles to high pressure high temperature conditions to form a polycrystalline diamond body (See Abstract of Eyre).  In at least one embodiment, Eyre teaches the PCD material may be formed from a carbonate solvent catalyst, such as magnesium carbonate (par. [0037] of Eyre).  Eyre teaches the sintered first and second volumes may be treated, such as by any of removing a substrate from the polycrystalline diamond body, cleaning the polycrystalline diamond body, and/or leaching the polycrystalline diamond body (par. [0046] of Eyre).  With respect to leaching the polycrystalline diamond body, Eyre teaches further the polycrystalline diamond body may be at least partially leached whereby the catalyst material is .

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.
With respect to claims 1-7 and 11-16, Applicant asserts the claimed methods requires attaching a thermally stable polycrystalline diamond to a substrate.  Applicant asserts the Bao reference does not relate to treating polycrystalline diamond to form a thermally stable polycrystalline diamond body for methods for such thermally stable polycrystalline diamond body to a substrate.  Applicant also asserts the Eyre reference fails to disclose methods of attaching thermally stable polycrystalline diamond body to a substrate.  Applicant also further asserts the Martensson reference does not relate to attaching thermally stable polycrystalline diamond body to a substrate.  Applicant asserts the Bao and Martensson references are completely silent as to leaching, treating or otherwise removing catalyst from a polycrystalline diamond body.  Applicant asserts further the Eyre reference discloses polycrystalline diamond bodies may be leached but does not teach a thermally stable polycrystalline diamond body may be attached to a substrate.  Applicant asserts the transition layers of Bao and Martensson are provided during attachment of a carbonate-based polycrystalline diamond body or superabrasive green body to a substrate or a green body substrate.  Applicant asserts there is no reasoning why it would’ve been obvious for a skilled artisan to use such transition layers in attaching a treated/ thermally stable polycrystalline diamond body to a substrate to reduce the eruption problems exhibited when attaching thermally stable polycrystalline diamond body to substrates.  With 
Examiner disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant discusses each reference’s teachings individually and alleges all the references fail to teach attaching a thermally stable polycrystalline diamond body to a substrate.  However, Applicant overlooks numerous issues.  First, Applicant’s independent claim 1 does not recite a thermally stable polycrystalline diamond body is fabricated.  Notwithstanding this fact, the primary reference, the Bao reference, teaches explicitly forming a thermally stable carbonate-based polycrystalline diamond body, which Applicant’s remarks do not address.  Second, as Applicant attacks the cited prior art references individually, Applicant does not address the proposed modification of Bao’s teachings using Eyre’s teachings.  Both Bao and Eyre teach explicitly fabricating thermally stable polycrystalline diamond using carbonate material.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, the Bao reference teaches the polycrystalline diamond body contains both an infiltrant that was not the catalyst material used to form said body and an eruption minimization material (pars. [0025-27], [0032], [0061] of Bao).  For all these reasons, Applicant’s remarks are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731